DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the internal return conductor" in line 10.
Claim 18 recites the limitation “the internal return conductor” in line 1.
Claim 19 recites “the external forwarding conductor.” 
Claim 21 recites “the outer forward conductor.” 
Claim 26 recites “the resistor elements.”
Claim 31 recites “the mass-side voltage taps.”
There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the examiner read “the internal return conductor” and “the internal conductor” as interchangeable, and “the external forward conductor”, “the outer forward conductor” and “the forward conductor” as interchangeable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa, JP 2015-72150 (Applicant cited, machine translation attached to this action).
Regarding claim 17, Yoshikawa teaches coaxial resistor for measuring an electric current (shunt for current measurement with coaxial structure; see paragraphs 0001, 0021 and 0022, also see at least figures 1-4), comprising:
a) a forward conductor 40 for conducting the current to be measured,
b) a return conductor 4 located inside the forward conductor for conducting the current to be measured (see figure 4a), the forward conductor 40 and the return conductor 4 being arranged coaxially and electrically connected in series and conducting the current in opposite current flow directions (see figure 4b for the current flow arrow and the central/coaxial down arrow in figure 4a), and having
c) a resistor element 12 made of a resistance material, the resistor element being arranged in the forward conductor or in the return conductor (resistor 12 connected to the return conductor 4; see figure 2a) so that the current flows through the resistor element,
d) wherein the cross-section of at least the internal return conductor 4 in a section plane perpendicular to the current flow direction is angular (cross-section of the return conductor portion 20 is angular). 
Regarding claim 18, Yoshikawa teaches the coaxial resistor, wherein the internal return conductor 4 consists of a plurality of flat, rectangular plates (plates comprises of 14, 18 and/or 6; see figure 2a).
Regarding claim 19, Yoshikawa teaches the coaxial resistor, wherein the external forward conductor consists of a plurality of flat, rectangular plates (plates comprises of 46, 48 and/or 42; see figure 3c).
Regarding claim 20, Yoshikawa teaches the coaxial resistor, wherein the plates of the forward conductor (plates 48 and/or 42) on the one hand and the plates of the return conductor (plates 14 and 18) on the other hand are each arranged in pairs parallel to one another (the forward and return plates runs parallel to each other; see figure 4b).
Regarding claim 21, Yoshikawa teaches the coaxial resistor, wherein the outer forward conductor has a round cross-section (portion 46 of the forward conductor has a round cross section; see figure 3).
Regarding claim 23, Yoshikawa teaches the coaxial resistor, further comprising
a) a first connection part 6 (terminal) made of a conductor material for supplying the current to the coaxial resistor,
b) a second connection part 42 (terminal) made of a conductor material for removing the current from the coaxial resistor,
c) the forward conductor and the return conductor each being electrically and mechanically connected to one of the two connection parts (terminal 6 connected to the return conductor 4 and the terminal 42 connected to the forward conductor 40).
Claim(s) 17, 21, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabeshima et al., US Pat. 5,596,309.
Regarding claim 17, Nabeshima teaches a coaxial resistor for measuring an electric current (coaxial resistor for measuring current, the resistor having reduced induction; col. 1, lines 7-10), comprising
a) a forward conductor 22 for conducting the current to be measured,
b) a return conductor 34 located inside the forward conductor for conducting the current to be measured, the forward conductor 22 and the return conductor 34 being arranged coaxially and electrically connected in series and conducting the current in opposite current flow directions (current I flow from terminal B to terminal A, and current flow in opposite directions along the forward and return conductors 22, 34; see figures 3 and 5), and having
c) a resistor element 36 (col. 4, lines 15-20) made of a resistance material, the resistor element being arranged in the forward conductor or in the return conductor so that the current flows through the resistor element (the resistor 36 connecting to the return conductor 34),
d) wherein the cross-section of at least the internal return conductor 34 in a section plane perpendicular to the current flow direction is angular.
Regarding claim 21, Nabeshima teaches the forward conductor 22 having a round cross-section (“longitudinal center axis of a cylindrical configuration” see col. 4, lines 8-15).
Regarding claim 26, Nabeshima teaches the coaxial resistor, wherein at least one pair of voltage taps (terminals C, D) is provided in each case (for each individual coaxial resistor in a plurality/multiple resistors) measuring the electric voltages falling over the resistor elements.
Regarding claim 27, Nabeshima teaches the coaxial resistor, wherein a plurality of pairs of voltage taps are provided, the pairs of voltage taps being arranged at different voltage measuring points (Nabeshima states contact resistance exist among terminal points A, B, C and D respectively and the voltage drop may be produced by the resistance of each contact.  See col. 5, lines 60-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa.
Regarding claim 24, Yoshikawa teaches the invention, including using brazing or welding the conductor 46 (the connection part) and the conductor 48 (forward conductor); see paragraph 0028).  However, Yoshikawa does not teach the electric connection between the forward conductor and the return conductor using one of brazed joint and welded joint.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used brazing to connect the forward and return conductors, since brazing allow for joining dissimilar base metals and provides a stronger joint then soldering.   
Regarding claim 25, Yoshikawa teaches the coaxial resistor, wherein
a) the two connection parts (parts 6, 42; see figures 2-4) consist of flat, rectangular plates, and 
b) the two plate-shaped connection parts are aligned at right angles to the plates of the forward conductor and of the return conductor (both plates align at right angle to its respective conductors).
Allowable Subject Matter
Claims 22 and 28-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art of record do not teach or suggest a coaxial resistor having 
a) the plates of the return conductor contain the resistor element and
b) the resistor element is in each case contained in an insert which 1s inserted in the return conductor and bridges a gap in the return conductor, which runs transversely to the current flow direction, and
c) the inserts each consist of a composite material plate comprising two plate-shaped conductor elements of a conductor material and the plate-shaped resistor element lying between them in the current flow direction.
Regarding claim 28, the prior art of record does not teach or suggest a coaxial resistor, wherein the voltage taps have at least two contacts as double taps on the voltage and ground side in order to achieve good heat transfer to a printed circuit board.
Claims 29-36 depend on claim 28.
Regarding claim 37, the prior art of record does not teach or suggest a coaxial resistor, wherein
a) a measuring circuit is arranged on the inside between the forward conductor and the return conductor, which measuring circuit detects the voltage which drops over the resistor element,
b) the measuring circuit is arranged on a printed circuit board,
c) the printed circuit board is connected to the contact lugs of the punched parts,
d) the printed circuit board is arranged transversely to the current flow direction in the forward conductor and the return conductor,
e) the printed circuit board has terminals on at least one lateral end edge for connection to the voltage taps, and
f) the printed circuit board has terminals on all lateral end edges for connection to the voltage taps of the parallel inserts.
Claim 38 depends on claim 37.
Regarding claim 39, the prior art of record does not teach a coaxial resistor according to claim 17, wherein a) the coaxial resistor has a continuous current carrying capability of at least 1kA; 
b) the conductor material is copper or copper alloy or aluminium or aluminium alloy; 
c) the conductor material has a higher specific electric conductivity than the resistance material; 
d) the resistance material is a copper-manganese alloy, or a nickel-chromium alloy; 
e) the resistance material of the resistor element has a resistive electric resistance which is
e1) less than 50x10-7 Ωmm, and 
e2) is greater than 1x10-8 Ωm; 
f) the coaxial resistor has a resistance value which is 
f1) at least 0.1 µΩ and 
f2) a maximum of 1000 µΩ, and 
g) the coaxial resistor has a resistance value with a temperature coefficient of less than 500 ppm/K.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lyons et al., teaches a current viewing resistor with BNC connection, Stockholm teaches cylindrical “inductance-free current measuring shunt”, Glenat et al., teaches a coaxial resonator, Carson et al., teaches tube resistor with voltage-measuring connection, and Young teaches a reactance-free resistive shunt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833